     Case 2:20-cv-03274-RGK-JPR Document 19 Filed 07/31/20 Page 1 of 1 Page ID #:594


                                                                   JS-6
 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9
10
       LUIS MEDINA POSADA,               ) Case No. CV 20-3274-RGK (JPR)
11                                       )
                          Petitioner,    )
12                                       )          J U D G M E N T
                     v.                  )
13                                       )
       GABRIEL VALDEZ et al.,            )
14                                       )
                          Respondents.   )
15
16          Pursuant to the Order Granting Respondents’ Motion to Dismiss
17 Petition,
18          IT IS HEREBY ADJUDGED that this action is dismissed.
19
20
21 DATED: July 31, 2020
                                    R. GARY KLAUSNER
22                                  U.S. DISTRICT JUDGE
23
24
25
26
27
28
